DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 December 2019 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Regarding independent Claim 1, the prior art of record does not describe or reasonably suggest, in conjunction with the further limitations of the present claims, he first polarization-maintaining-transferring device comprising a first port, a second port, and a third port, the first port of the first polarization-maintaining-transferring device receiving the first polarized light output by the polarization beam-splitting device, the second port of the first polarization-maintaining-transferring device is connected to the first faraday rotator mirror, and the third port of the first polarization-maintaining- transferring device connected to a first port of the first polarization-maintaining coupler, wherein fiber connected between the first port of the first polarization-maintaining- transferring device and the polarization beam-splitting device, and fiber connected between the third port of the polarization-maintaining-transferring device and the first port of the first polarization-maintaining coupler are polarization-maintaining fiber; the second polarization-maintaining-transferring device comprising a first port, a second port, and a third port, and the first port of the second polarization-maintaining- transferring device receiving the second polarized light output by the polarization beam- splitting device, the second port of the second polarization-maintaining-transferring device connected to the second faraday rotator mirror, and the third port of the second polarization-maintaining-transferring device connected to a second port of the first polarization-maintaining coupler.
Claims 2-17 depend from Claim 1 and are therefore allowable for at least the same reasons.
US Patent Application Publication 2003/0043696 to Vakoc (“Vakoc”) stands as the closest prior art of record. Vakoc describes a M-Z light path structure (see Figs 22-25) comprising a polarization beam-splitting device (1104), a first polarization-maintaining-transferring device (780), a first faraday rotator mirror (1106), and a second polarization-maintaining-transferring device (790), and a first polarization-maintaining coupler (710). Vakoc does not, however, describe the components arranged int eh claimed manner.
Conclusion
	The prior art cited in the attached form PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/Primary Examiner, Art Unit 2874